                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                            Civil Action No. 5:18-CV-24-D


Wells Fargo Bank, National Association,            )
                                                   )
               Plaintiff,                          )
                                                        ORDER GRANTING JOINT MOTION
                                                   )
                                                         TO STAY ALL DEADLINES AND
       v.                                          )
                                                        PROCEEDINGS AN ADDITIONAL 45
                                                   )
                                                        DAYS PENDING DETERMINATION
Building Blocks Pediatrics, PLLC, Dori J.          )
                                                          ON PROPOSED SETTLEMENT
Thomas, Michael Thomas, Kristi Woods               )
                                                                AGREEMENT
Edwards, and Clyde Edwards,                        )
                                                   )
               Defendants.                         )
                                                   )

       This matter is before the Court on the joint motion of the parties to stay all deadlines and

proceedings in this matter for forty-five (45) days.       For good cause shown, the motion is

GRANTED;

       If the parties are unable to resolve the case within the period of the stay, Rroceedings

shall commence on July 1, 2019, and the parties shall have until July 16, 2019 to complete

discovery and until July 31, 2019 to file dis positive motions.

       SO ORDERED. This the_J_n_ day of May, 2019.




                                              United States District Judge
